Citation Nr: 0906339	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-12 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for coronary artery 
disease to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.

In August 2008, the Board requested an opinion from the 
Veterans Health Administration (VHA) of VA.  A response was 
received in September 2008.  The Veteran and his 
representative were provided with a copy of the medical 
opinion.  In response to the VHA, the Veteran's 
representative submitted additional evidence with a waiver of 
initial RO consideration.  The additional evidence includes 
articles on the relationship between PTSD and cardiovascular 
disease.  The Board accepts the additional evidence for 
inclusion into the record on appeal.  See 38 C.F.R. § 20.800.   
Accordingly, these issues are before the Board for appellate 
review.  See 38. C.F.R. § 20.903.


FINDINGS OF FACT

1.  The competent medical evidence of record shows that the 
Veteran's hypertension was not caused by active military 
service.

2.  The competent medical evidence of record shows that the 
Veteran's hypertension was not caused by or aggravated by the 
service-connected PTSD.

3.  The competent medical evidence of record shows that the 
Veteran's coronary artery disease was not caused by active 
military service.

4.  The competent medical evidence of record shows that the 
Veteran's coronary artery disease was not caused by or 
aggravated by the service-connected PTSD.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, 
active military service, and it is not proximately due to or 
aggravated by the service-connected PTSD. 38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).

2.  Coronary artery disease, status post acute myocardial 
infarction was not incurred in, or aggravated by, active 
military service, and it is not proximately due to or 
aggravated by the service-connected PTSD.  38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the Veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A July 2005 VCAA letter informed the Veteran of what evidence 
was required to substantiate his claims for service 
connection for hypertension and coronary artery disease on a 
secondary and direct basis.  This letter also notified the 
Veteran of his and VA's respective duties for obtaining 
evidence.  However, the Veteran was not informed of the 
disability rating and effective date through a VCAA notice 
letter.  The lack of notice with respect to those elements in 
the aforementioned VCAA notice letter is harmless error as 
the claims are being denied and, consequently, no disability 
ratings or effective dates will be assigned.

With regard to the duty to assist, the claims file contains 
service treatment records, private treatment records dated in 
January 1967 and June 1967, a letter from the Veteran's 
private treating physician, VA treatment records, a VA 
examination and a VHA opinion.  The Board notes that the 
Veteran's private treatment records are not associated with 
the claims file.  The Veteran was informed in the July 2005 
VCAA letter that VA will make reasonable efforts to obtain 
records from private physicians; however, the Veteran must 
give VA enough information about the evidence so that VA can 
request it from person who has it and it is the Veteran's 
responsibility to make sure VA receives all requested records 
that are not in possession of a Federal department or agency.  
The Veteran submitted a letter from his private treating 
physician, however, he did not provide VA with information on 
his private treatments record and he did not provide a 
release so that VA may have retrieved those records on his 
behalf.  The United States Court of Appeals for Veterans 
Claims (the Court) has specifically held that "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); see also Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Consequently, the Board finds that no additional 
development is warranted in this regard.

The claims file also contains the Veteran's statements in 
support of his claim.  The Board has reviewed such statements 
and it concludes that he has not identified further relevant 
available evidence not already of record.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims. 

II.  Merits of the Claims for service connection

The Veteran claims that his hypertension and coronary artery 
disease are secondary to his service-connected PTSD.  In 
particular, the Veteran contends that his hypertension and 
coronary artery disease is aggravated by his PTSD.  In the 
alternative, the Veteran argues that these conditions were 
aggravated while in military service and therefore he should 
be granted service connection on a direct basis.  The RO 
denied service connection disability for his hypertension and 
coronary artery disease in a November 2005 rating decision.  
The Veteran appeals this decision.

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service-connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

The Veteran must have a current disability to receive direct 
or secondary service connection for hypertension and coronary 
artery disease.  A VA examination dated November 2005 
provided a diagnosis of hypertension and coronary artery 
disease.  In addition, the Veteran had a myocardial 
infarction in November 2003 and 2 stents were installed at 
that time.  One stent was placed in the Veteran in 2004.  See 
VA medical report dated in May 2005.  Accordingly, the 
evidence shows that the Veteran currently has the claimed 
disabilities.

In order to receive service connection for claims secondary 
to a service connected disability, the record must show that 
the current disability was either caused by or aggravated by 
a service-connected disability.  See 38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).   With regard to the 
etiology of the Veteran's hypertension and coronary artery 
disease, the Board finds that the preponderance of the 
evidence does not link the Veteran's claimed disabilities to 
his PTSD.  

The Veteran submitted a letter dated in May 2005 from his 
private treating physician.  The physician asserted that the 
Veteran's long-standing PTSD has rendered the Veteran 
"highly susceptible to adverse effects of stress" and in 
particular, the Veteran has labile blood pressure.  The 
physician also noted that the myocardial infarction in 
November 2003 was in part due to his elevated blood pressure.  
The Board observes that the physician did not indicate that 
there was an association or an etiologically link between the 
Veteran's PTSD and his hypertension or coronary artery 
disease.  Therefore, the Board does not find this letter to 
be relevant to the issue of whether the Veteran's current 
disability was either caused or aggravated by his PTSD.   

Furthermore, the evidence of record reveals two competent 
medical opinions that are contrary to the Veteran's 
contentions.  An August 2005 VA examination provided a 
negative opinion stating the answer is no to the question of 
whether it is at least as likely as not that the Veteran's 
hypertension and/or coronary artery disease are secondary to 
his service-connected disability of PTSD.  The Board notes 
that the examiner did not indicate whether he reviewed the 
record and he did not provide a rationale for his opinion.  
Accordingly, the Board sought a VHA medical advisory opinion 
in August 2008.  The VHA medical expert noted that after a 
review of relevant articles in PILOTS data base, he found no 
evidence of randomized large trials that have taken into 
account all of the standard coronary artery risk factors and 
compared patients with PTSD after adjusting for other 
coronary artery disease risk factors for increased risk of 
coronary artery disease  In addition, the VHA medical expert 
determined that there was no evidence of randomized large 
trials that provide definitive data to conclude that PTSD 
causes hypertension.  He went on to state that the etiology 
of essential hypertension is unclear in the medical 
literature and increased blood pressure may be due to a 
complex interplay of neuro-homoronal and genetic factors.  
The medical expert provided the opinion that it is less 
likely than not that PTSD could have caused or aggravated the 
coronary artery disease in this Veteran because there is no 
evidence of large randomized trial that adjusts for all of 
the well established variables and therefore does not provide 
definitive data to conclude that PTSD causes or aggravates 
coronary artery disease.  The VHA medical expert concluded 
that PTSD cannot be considered as a definitive cause of 
hypertension unless all of the variables are factored in a 
meticulous large study; therefore, he concluded that is less 
likely than not that PTSD cause hypertension in the Veteran.  
As the medical expert clearly noted that he reviewed the 
Veteran's claims file, reviewed studies on hypertension and 
coronary artery disease and provided a clear rationale for 
his opinion, the Board finds the VHA medical advisory opinion 
to be highly probative.

The Board observes that the Veteran's representative provided 
articles on the association between PTSD and heart disease.  
The information is too general in nature to provide the 
necessary evidence to indicate that in this particular case, 
the Veteran's PTSD caused or aggravated his hypertension or 
coronary artery disease.  See Sacks v. West, 11 Vet. App. 
314, 316-17 (1998).  A medical treatise, textbook, or article 
must discuss generic relationships with a degree of certainty 
for the facts of this specific case there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Wallin v. West, 11 
Vet. App. 509, 514 (1998).  Therefore, this information does 
not constitute probative evidence that the Veteran's 
hypertension or coronary artery disease was caused by or 
aggravated by the veteran's service-connected PTSD.

The Veteran's representative referred to the VA Federal 
Register and asserted that VA has long recognized the 
secondary effect of PTSD resulting in hypertension and 
chronic heart disease citing Presumptions of Service 
Connection for Diseases Associated with Service Involving 
Detention or Internment as a Prisoner of War, 69 Fed. Reg. 
60083, 60087-88 (codified in 38 C.F.R. § 3.309(c)).   See 
September 2007 and November 2008 Informal Hearing 
Presentations.  The representative emphasized that in 
determining whether cardiovascular diseases should be a 
presumptive condition for a veteran who was a prisoner of 
war, VA cited studies that indicated a link between PTSD and 
heart disease.  The representative asserted that VA has 
accepted the medical principle that hypertension and chronic 
heart disease can be caused by or aggravated by PTSD and thus 
this principle should also apply to veterans who are non-
prisoners of war.   

The Board notes that the guidelines to determine a 
presumptive condition for a POW uses a lower threshold than a 
regular service connection claim, because "claims based on 
service involving detention or internment as a prisoner of 
war present unique medical issues and because factors 
including the lack of contemporaneous medical records during 
periods of captivity and the relatively small body of 
available medical information present obstacles to 
substantiating claims for service-connected benefits based on 
prisoner-of-war service."  69 Fed. Reg. 60083, 60087-88 
(codified in 38 C.F.R. § 3.309(c)).  A presumption of service 
connection for a disease may be established when the 
Secretary finds that there is at least limited/suggestive 
evidence that an increased risk of such disease is associated 
with service involving detention or internment as a prisoner 
of war and an association between such detention or 
internment and the disease is biologically plausible.  See 38 
C.F.R. § 1.18.  The requirement that the association be 
biologically "plausible" does not require proof of a causal 
relationship.  See 38 C.F.R. 1.18(d).  VA has only 
recocognized that the scientific studies provided 
limited/suggestive evidence of an association between POW 
experience and heart disease.  69 Fed. Reg. 60083, 60087-88.

The Board notes that the studies cited by the Veteran's 
representative and used by VA to provide a presumption of 
service connection for POWs for heart disease only note a 
statistically significant increased incidence of hypertension 
and chronic heart disease among World War II veterans with 
PTSD and Vietnam veterans diagnosed with PTSD had a 
significantly increased risk of circulatory disease many 
years after service.  Although the studies indicate an 
increased risk of hypertension and heart disease with Vietnam 
veteran's diagnosed with PTSD, the evidence does not include 
a medical expert interpreting the studies, and the Board is 
not qualified to offer medical opinions as to how the studies 
relate to the Veteran's specific medical conditions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board 
may not base a decision on its own unsubstantiated medical 
conclusions).  These studies do not indicate that in this 
specific case the Veteran's PTSD caused or aggravated his 
hypertension and/or coronary artery disease.  Accordingly, 
the studies cited by the Veteran's representative in the 
September 2007 and November 2008 informal hearing 
presentations are of low probative value to the Veteran's 
claims.
 
The Veteran contends that his hypertension and coronary 
artery disease is caused by or aggravated by his service-
connected PTSD.  Lay persons can provide an account of 
observable symptoms.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  However, lay assertions regarding medical 
matters such as an opinion whether a disability is related to 
a service-connected disability has no probative value because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the Veteran is not 
competent medical evidence and does not prove a relationship 
between the Veteran's current hypertension or coronary artery 
disease and his service-connected PTSD.  As stated above, the 
only probative medical evidence of record asserts that the 
Veteran's coronary artery disease and hypertension is not 
caused by or aggravated by the Veteran's service-connected 
PTSD.  

Regarding the issue of whether service connection for 
hypertension and coronary artery disease is related to 
service on a direct basis, the Board finds the evidence of 
record indicates that the Veteran's hypertension and coronary 
artery disease are not related to his military service.  The 
record lacks evidence showing that the Veteran incurred these 
disorders during service or incurred hypertension to a 
compensable degree within the first year of discharge from 
service.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 
Vet. App. at 346.

A private physician drafted a letter dated in January 1967 
asserting an electrocardiogram (ECG) revealed that the 
Veteran had rheumatic heart disease with a sinus arrhythmia 
and tachycardia.  Another private physician stated in a June 
1967 letter that the Veteran had Grade I and II systolic 
murmur at his aortic area based on early aortic stenosis, 
which was probably related to strep throat in early 
childhood.  In the entrance examination for military service 
dated in January 1967, the examiner placed question marks 
next to rheumatic heart disease and sinus arrhythmia and 
tachycardia.  The Veteran's blood pressure at the entrance 
examination was 118/74.  The Veteran entered service in 
November 1967.  The military examined the Veteran's chest and 
conducted an ECG in December 1967.  This revealed that the 
overall heart of the Veteran was normal, the aorta pulmonary 
vascularity was normal, and no abnormal calcification.  The 
examination showed normal cardiac series and no evidence to 
suggest aortic stenosis.  The Veteran's blood pressure in 
December 1967 was 140/80.  There was no other indication in 
the service medical records that the Veteran was having 
cardiovascular problems.  The Veteran indicated at his exit 
examination in September 1969 that he was rejected from the 
National Guard because of his erratic heartbeat prior to his 
military service.  However, the exit examination did not 
indicate any cardiovascular issues and at that time and the 
Veteran's blood pressure was reported as 120/70.   
Accordingly, the Board finds no evidence that the Veteran's 
hypertension or coronary artery disease occurred in service.  

In addition, the evidence of record is devoid of any 
objective medical evidence of a heart disorder until 2003, 
approximately 34 years after service.  This lapse in time 
weighs against the Veteran's claim.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Furthermore, no physician has 
ever asserted that the Veteran's claimed disabilitiesoccurred 
in service or is related to any incident in service.  The 
only opinion linking the Veteran's current hypertension and 
coronary artery disease is that of the Veteran.  The Veteran, 
as a lay person, is not competent to provide an opinion 
concerning medical causation of hypertension or coronary 
artery disease.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu, 2 Vet. App. at 494.  As the competent 
medical evidence does not link the Veteran's hypertension or 
coronary artery disease to service, service connection is not 
warranted on a direct basis.

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Veteran's claim for entitlement to service 
connection for hypertension and coronary artery disease is 
not warranted. 


ORDER

1.  Entitlement to service connection for hypertension to 
include as secondary to service-connected PTSD is denied.

2.  Entitlement to service connection for coronary artery 
disease to include as secondary to service-connected PTSD is 
denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


